PETROPLUS, JUDGE:
A claim was filed in the amount of $2,029.06, against the respondents for medical services rendered by the claimant to Mrs. Loretta E. Cornwell, a patient who was referred to the hospital by the respondents and treated therein from November 14, 1971, until July 26, 1972.
The claim was submitted on stipulation of facts wherein it appears that the agreement of the respondents was to pay the hospital the difference between the charges for medical services rendered and the amount received from Mrs. Cornwell’s insurance coverage. The difference between the total charge of hospitalization and the amount so received from the Nationwide Insurance Company was $2,029.06. Funds were available to pay the claim before the end of the fiscal year ending June 30, 1972, but inasmuch as payment had not been received from the insurance company, payment was not made from the available funds.
The respondents admit that they authorized admission, confinement and treatment of Mrs. Cornwell and agreed to pay the amount of her hospital and medical treatment not covered by her insurance, and that funds were available for payment of the claim during the fiscal year, but that payment was deferred pending negotiations with the insurance company. Liability is admitted by the respondents in the amount of $2,029.06 and payment is recommended.
It is the finding of the Court that a valid contract existed between *68the parties and that in equity and good conscience this claim should be paid as a contractual obligation of the State. An award will accordingly be made in favor of the claimant.
Claim allowed in the amount of $2,029.06.